Because none of the offenses Wong was convicted of were
                     higher than those charged in the information, NRS 175.311 is
                     inapplicable. Additionally, it is not improper for the district court to
                     submit all charges that are pleaded in the alternative to the jury for
                     consideration. See Jenkins v. Fourth Judicial Dist. Court, 109 Nev. 337,
                     341, 849 P.2d 1055, 1057 (1993). Although it is impermissible to convict a
                     defendant of offenses that are statutory alternatives, "multiple convictions
                     and punishments for attempted murder, assault, and battery are
                     statutorily authorized" and convictions for each of these offenses do not
                     offend double jeopardy. Jackson v. State, 128 Nev. , 291 P.3d 1274,
                     1282-83 (2012). Accordingly, we conclude that the district court did not
                     err by entering the convictions for attempted murder with the use of a
                     deadly weapon, battery with a deadly weapon resulting in substantial
                     bodily harm, and assault with a deadly weapon.
                                 Second, Wong claims that the district court erred by denying
                     her motion for acquittal, in which Wong asserted that the State did not
                     prove the common law trespassory element of burglary and she was
                     wrongly convicted of burglarizing her own residence. We agree.
                                 "[Where there is insufficient evidence to support a conviction,
                     the trial judge may set aside a jury verdict of guilty and enter a judgment
                     of acquittal."   Evans v. State, 112 Nev. 1172, 1193, 926 P.2d 265, 279
                     (1996); see NRS 175.381(2). When reviewing a challenge to the sufficiency
                     of the evidence, we review the evidence in the light most favorable to the
                     prosecution and determine whether "any rational trier of fact could have
                     found the essential elements of the crime beyond a reasonable doubt."
                     Jackson v. Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124 Nev.
                     807, 816, 192 P.3d 721, 727 (2008). We have recently held that "a person

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    4e1g4
                with an absolute unconditional right to enter a structure cannot
                burglarize that structure." State v. White, 130 Nev.        „     P.3d
                    (Adv. Op. No. 56, July 10, 2014, at 9). The evidence presented at trial
                demonstrated that Wong worked in a brothel in exchange for room and
                board. Wong resided in one room but also had access to, and stored some
                of her possessions in, another room called the "cool room." Wong was
                convicted of burglary for entering the "cool room" with the intent to
                commit assault, battery, murder, or attempted murder. Because Wong
                resided in the building and the State did not prove that Wong's right to
                enter the "cool room" was conditional, we conclude that insufficient
                evidence supports the conviction for burglary. Therefore, we conclude the
                district court erred by denying the motion for acquittal and we reverse the
                burglary conviction.
                            Having concluded that Wong is only entitled to the relief
                granted herein, we
                            ORDER the judgment of conviction AFFIRMED IN PART
                AND REVERSED IN PART.



                                                                       J.
                                        Hardesty


                                            ,   J.
                Douglas


                cc: Hon. Alvin R. Kacin, District Judge
                     Elko County Public Defender
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A